Citation Nr: 1426447	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to TDIU.  A November 2010 rating decision continued that denial.

The Board notes that there is an electronic claims file in addition to the paper claims file.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such nature and severity as to preclude him from pursuing any substantially gainful employment.


CONCLUSION OF LAW

A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice pertinent to establishing entitlement to a TDIU by a letter dated in August 2010.  This letter explained the evidence necessary to substantiate a claim for a TDIU and the relative duties of VA and the claimant to obtain evidence.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (discussing the role of prejudicial error).  

The Veteran's pertinent medical records, to include Social Security Administration (SSA) records, have been secured to the extent possible.  The record reflects that he receives treatment from the Huntington Vet Center.  In March 2012, the RO requested that he complete and return VA Form 21-4142, Authorization and Consent to Release Information, so that VA could obtain those records; he did not respond.  The Board notes that the duty to assist is not a "one-way street"; it is the Veteran's responsibility to co-operate in a meaningful manner by providing the evidence, or permission for VA to obtain the evidence, that he wishes to have considered.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran was afforded pertinent VA medical examinations in September 2010 (PTSD) and January 2011 (diabetes mellitus (DM) II).  The Board finds that the examinations are adequate for rating purposes as the examiners presented competent and detailed medical findings, reviewed the record, noted the pertinent history, and conducted a thorough examination with notation of all clinical findings necessary for proper consideration of this matter, to include the effect of the Veteran's service-connected disabilities on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

At the outset, the Board notes that there was a prior appeal for an increased rating for PTSD, which would include consideration of a TDIU.  The Veteran was awarded a 70 percent disability rating for PTSD in a February 2010 rating decision.  The following month, the Veteran withdrew, in writing, any further appeal on that matter.  Thus, the Veteran's July 2010 request for a TDIU is considered a new claim, and the Board will consider evidence related to the one-year look-back period prior to the filing of that request.  38 U.S.C.A. § 5110(b)(2).

TDIU may be assigned where the schedular rating is less than total, and the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are multiple disabilities, at least one must be rated at 40 percent or more, and sufficient additional disabilities must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). The Veteran is currently service-connected for PTSD (70 percent) and DM II (20 percent), for a combined disability rating of 80 percent; he meets the criteria for consideration of TDIU on a schedular basis.  

The Veteran filed his request for a TDIU in July 2010, asserting that he had last worked for a masonry company in May 1988 and that he left such employment due to his service-connected PTSD, which prevents him from securing or following any substantially gainful occupation.  In subsequent statements, he refers to VA examination reports noting serious symptoms and a Global Assessment of Functioning (GAF) score of 47 to support his contention that he is limited to marginal work and "can no longer obtain gainful employment where he would have to follow instructions or deal with people."  See September 2012 Informal Hearing Presentation and October 2010 request for reconsideration.

In connection with a prior request for an increased rating for PTSD, the Veteran was afforded a PTSD examination in August 2009.  The examiner noted significant non-psychiatric disabilities and ongoing treatment for a psychiatric disorder.  Reported psychiatric symptoms included: depressed mood all day, loss of interest in previously enjoyed activities, low energy, decreased appetite, disturbed sleep, difficulty concentrating, suicidal ideation without plan or intent, nightmares, and two to three panic attacks per week.  He reported that he lives with his wife and has a good relationship with her, that his son lives next door and visits daily, that his daughter lives 10 minutes away and visits twice a month.  He reported feeling close to his wife, children, and grandchildren.  He stated that he has church friends he sees twice a week, and goes to the Paintsville, Kentucky, Vet Center twice a week to visit with other veterans.  On physical observation, he was clean and neatly groomed with unremarkable speech and thought process/content.  He was oriented to person, time, and place, cooperative toward the examiner, and demonstrated appropriate affect.  His mood was depressed, and he was easily distracted (unable to do serial 7s).  He had no delusions, judgment, insight, and behavior were appropriate, and intelligence was average.  He interpreted proverbs appropriately, and had no homicidal thoughts.  He did endorse sleep impairment (insomnia), obsessive/ritualistic behavior (checks doors and window three to four times at night), and suicidal thoughts once or twice a week.  Remote memory was normal, with recent and immediate memory mildly impaired.  

The Veteran's PTSD symptoms were evaluated as chronic, and a GAF score of 50 (associated with "serious symptoms") was assigned.  With respect to re-experience symptoms (assessed as severe), he endorsed intrusive, trauma-related thoughts daily, panic attacks two to three times per week, and nightmares three to four times a week (after which he is unable to return to sleep).  He denied experiencing flashbacks.  With respect to avoidance symptoms (assessed as moderate), he endorsed avoiding war-related media and an inability to discuss his combat experiences with his family.  He reported hypervigilance and feelings of detachment, but endorsed close relationships with family members.  With respect to hyperarousal symptoms, the Veteran reported insomnia, irritability, difficulty concentrating, hypervigilance, avoidance of crowds, and exaggerated startle response.  The prognosis was "fair, based on severity of symptoms."

The examiner found reduced reliability and productivity due to PTSD symptoms, and opined that the Veteran was not "unemployable due solely to the symptoms of PTSD."  Notably, the Veteran reported that he retired in 1988 due to kidney disease and a back disability, and did not assert unemployability due to service-connected disability.  Based on the examination report, the RO assigned an increased 70 percent rating for his PTSD.

In September 2010, the Veteran was afforded a VA PTSD examination in conjunction with the instant claim.  The examiner noted significant non-psychiatric disabilities and ongoing treatment for a psychiatric disorder.  Reported psychiatric symptoms were noted to be consistent with the August 2009 VA examination and included: depressed mood all day, loss of interest in previously enjoyed activities, fatigue, feelings of worthlessness, excessive or inappropriate guild, disturbed sleep, difficulty concentrating, and two to three panic attacks per week.  The examiner noted that some depressive symptoms are attributable to physiological complaints.

The Veteran reported that he still lives with his wife and has a good relationship with her, although he endorsed "controlled irritability at times," isolation from her, and fear of discussing his symptoms with her; he feels shame as a result.  His son still lives next door and visits daily, and now sees his daughter twice a week.  "He continues to feel close to and loves his grandchildren, one of the only ways he really feels joy."  He expressed "some detachment from these close relationships" because he cannot discuss his PTSD with them.  The Veteran reported that he spends most of his time at home, avoiding others, but does attend church regularly (with his wife) and is social there.  He also socializes with other Veterans twice a week at the veterans referral center.  He participates in few activities, due to both psychological and physiological disabilities.  

The examiner noted that the Veteran maintains close, interactive relationships with his family, despite isolation, irritation, detachment, and guilt.  "He is persistently depressed, persistently hypervigilant, has panic attacks and nightly sleep disturbance.  But he maintains control, and has shown some ability to cope with his symptoms, while distressed that they have persisted and are ongoing."  Traumatic nightmares affect mood, thinking, and concentration, and he questions "the point of living."  

On physical observation, his appearance and psychomotor activity were unremarkable, with clear and lucid speech.  He was oriented to person, time, and place, with constricted affect and depressed mood.  His attitude toward the examiner varied from guarded to open and cooperative.  He endorsed difficulty sustaining concentration (unable to do serial 7s).  His thought process varied from rational/relevant to flooded/obsessive.  Thought content was primarily focused on historical grief, shame, and fear.  He had no delusions and his judgment was usually intact, with some impairment regarding his perceived value to his family.  He was aware of the outcomes of his actions, and controls his anger, albeit through insolation and withdrawal.  Sleep was noted to be "virtually unchanged" from the prior VA examination, with no flashbacks reported.  He continued to endorse obsessive/ritualistic behavior, manifested as checking doors and windows three to four times at night), and suicidal thoughts several times a week.  Memory was consistent with the prior examination.

The Veteran's PTSD symptoms were evaluated as "persistent, enduring, and . . . casing both serious distress and high moderate impairment," and he was assigned a GAF of 47 (associated with "serious symptoms").  (The examiner noted that the assigned GAF was independent of psychiatric symptoms related to physical issues.)  Re-experience symptoms were evaluated to cause severe distress, with high to moderate impairment.  Avoidance symptoms were evaluated as severe, with moderate functional impairment.  Arousal symptoms were noted to cause moderate to severe distress, with moderate impairment.  

The Veteran reported that he retired in 1988 due to kidney disease and a back disability, and stated that he had mostly worked alone, due to his inability to tolerate others.  The Veteran also reported his contention that, even if physically healthy, he would not be able to work because he cannot "handle the stress and everyday expectations of work due to his PTSD."  The examiner considered the Veteran's contentions, and agreed that his PTSD symptoms "could certainly interfere with his vocational capacity," but opined that "it is unlikely they alone would prevent him from being able to work," as "in the past, work was actually an outlet from many of his PTSD symptoms, and it helped him cope."  The examiner concluded that, were the Veteran physically able, his service-connected PTSD symptoms would cause problems with reduced reliability and productivity, but that he is not unemployable due solely to his PTSD.  

In January 2011, the Veteran was afforded a VA diabetes examination.  After examination and testing, he was diagnosed with DM II.  He was also diagnosed with peripheral neuropathy, but the examiner noted that the Veteran reported neuropathy symptoms started several years prior to when he met the criteria for a diabetes diagnosis and that such symptoms were etiologically related to his nonservice-connected degenerative disc disease.  The examiner also noted that the Veteran has had erectile dysfunction/hypogonadism related to his nonservice-connected kidney disease; no secondary disabilities were attributed to his DM II.  The examiner noted the use of an oral hypoglycemic medication and restricted diet, but no restricted activities or effects on occupational functioning or usual daily activities.  Notably, the Veteran again reported that he retired in 1988 due to kidney disease.

VA treatment records from March 2009 through May 2011 are consistent with the VA examination findings, noting continued treatment of DM II with medication and diet changes (but no activity restriction) and continued treatment for depression associated with PTSD.  He reported that his psychiatric condition was fair (see August 2009 and March 2010 VA treatment records), and he was clinically evaluated as stable (see May and December 2010 VA treatment records), with GAF scores ranging from 50 (November 2009) to 55 (March 2010).   

Although the Veteran meets the disability rating criteria for a TDIU on a schedular basis, the evidence of record does not support his contention that he is unemployed due solely to the effects of his service-connected disabilities.  

The medical evidence of record shows that the Veteran's DM II is stable and treated with medication and diet.  The January 2011 VA examiner concluded that DM II has no effect on occupational functioning, and the Veteran has not raised specific contentions to the contrary.  (While he noted, in his February 2011 notice of disagreement, that DM II "adds difficulties to [his] daily life," he did not articulate the nature of those difficulties (i.e., whether they include limits on occupational functioning)).  Thus, there is no evidence of record that the Veteran's DM II has any effect on his employability.

The record does not support the Veteran's contention that he is unemployable due to his PTSD symptoms.  Treatment records relevant to this appeal note significant impairment, including chronic pain, due to nonservice-connected disabilities.  SSA records indicate that the Veteran was awarded SSA benefits for arthritis and degenerative disc disease (i.e., he was determined to be unemployable based on physiological disabilities).  While SSA records note some psychological impairment, such impairment was attributed to his physiological disabilities (on a secondary basis).  See, e.g. July 1997 psychologist examination report prepared for the Kentucky Division for Disability Determination.  

The Board finds that the SSA medical records, some created over 15 years prior to the Veteran's current request for additional VA benefits, are more probative with respect to the initial cause of unemployability that the Veteran's assertion, over a decade later and in the context of application for additional VA compensation, that he terminated employment due to service-connected disabilities.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In addition, the Veteran has consistently reported, during VA examinations, that he left work in May 1988 due to his physiological disabilities.  Thus, the Board finds that his single assertion that PTSD was the initial unemployment is not credible when considered with the other evidence of record

As to the Veteran's contention that he doesn't think he could sustain gainful employment and that a diagnosis of serious PTSD symptoms is, itself, sufficient to warrant a TDIU, those arguments are unavailing.  The former is a hypothetical outcome not supported by the record and the latter, if it were true, would render the application of the rating criteria in 38 C.F.R. § 4.130 superfluous.

The September 2010 VA examiner, in particular, addressed the relationship between the severity of the Veteran's PSTD symptoms and the effect those symptoms have on his employability, clarifying that while the symptoms cause serious distress, the effect of those symptoms was high moderate (not total) impairment.  The examiner discussed the symptoms at length (to include GAF scores and "depression, difficulty concentrating, sleep impairment, obsessive ritualistic behaviors, inappropriate behacvior, suicidal thoughts, panic attacks and memory impairment" (October 2010 statement in support of claim)) while explaining in detail that, despite the severity of distress those symptoms cause, the Veteran nonetheless maintains close relationships with family, goes to church, and interacts with other Veterans on a regular basis.  Thus, the Veteran's description, during VA examination, of his social activities contradicts his assertion on application for TDIU benefits that he is unable to "deal with people."

The examiner additionally noted that he assigned a GAF score of 47 (the lowest during the relevant time frame) because when "functional impairment and distress are not congruent, the GAF should reflect the more severe dimension," in this case, the distress.  In short, the Veteran's functional impairment was evaluated as less than would be expected, given the serious level of his psychiatric distress, but his GAF score was based on his distress, not his functional ability (which is the question to be resolved here).  Notably, the September 2010 VA examiner, after reviewing the claims file and interviewing the Veteran, concluded that working was historically "an outlet from many of his PTSD symptoms" and increased his coping skills.  Thus, the examiner not only determined that the Veteran's PTSD symptoms did not render him unemployable, but concluded that if he were physically able to work, his PTSD symptoms would be reduced.  

The Board further notes that the sole fact that the Veteran is unemployed (or has difficulty obtaining employment) is not enough to substantiate a claim for TDIU.  See Van Hoose v, Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, and a 70 percent rating for mental disorders contemplates serious symptoms, with occupational and social impairment with deficiencies in most areas.  The question in a claim for a TDIU is whether the Veteran is rendered incapable of engaging in employment consistent with education and experience. 

The Veteran's contention that he suffers from serious PTSD symptoms is corroborated by the medical evidence of record.  However, the Board finds that the medical evidence of record, including the reports of symptoms and history he provided to medical treatment providers and VA examiners, contradicts his contention, in his TDIU application and related statements, that he is so impaired by his service-connected disabilities as to render him incapable of engaging in employment consistent with his education and experience.  Rather, the record indicates that his PTSD symptoms cause significant functional impairment (compensated by a 70 percent rating), that his DM II does not cause functional impairment, that he is not rendered incapable of sustaining gainful employment by service-connected disabilities (which would, in fact, benefit if he were working), and that he is rendered unemployable due to nonservice-connected disabilities.  Consequently, a TDIU is not warranted. 



ORDER

Entitlement to a TDIU is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



	

Department of Veterans Affairs


